FILED
                            NOT FOR PUBLICATION                             SEP 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


C. MACKEY SALAZAR,                               No. 13-16488

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01727-WHA

 v.
                                                 MEMORANDUM*
EDMOND G. BROWN, Jr., in his official
capacity as Governor of California; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      C. Mackey Salazar appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action seeking injunctive and declaratory relief in

connection with pending state administrative proceedings. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Gilbertson v. Albright, 381 F.3d
965, 982 n.19 (9th Cir. 2004) (en banc). We may affirm on any ground supported

by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we

affirm.

       Dismissal of Salazar’s action was proper because it was subject to abstention

under Younger v. Harris, 401 U.S. 37 (1971). See ReadyLink Healthcare, Inc. v.

State Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014) (setting forth

requirements for Younger abstention in civil cases). Because Salazar’s action was

barred under Younger, the district court did not abuse its discretion by dismissing

without leave to amend. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26

(9th Cir. 2000) (setting forth standard of review and explaining that “[a] district

court acts within its discretion to deny leave to amend when amendment would be

futile”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       AFFIRMED.




                                           2                                      13-16488